Citation Nr: 1014847	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  04-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity radiculopathy.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  Following a September 2008 Travel 
Board hearing, the Board remanded this case in November 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

During his September 2008 hearing, the Veteran testified that 
he was seeing a "regular doctor" at a VA facility for pain 
medicine and had been told to go for pain management.  He 
separately noted that he had last been treated for pain 
management of the back at the East Orange, New Jersey VA 
Medical Center (VAMC) two years earlier.  At that time, the 
claims file included treatment records from the East Orange 
VAMC, dated through October 2006.  The Board accordingly 
requested in its remand that records from this facility dated 
since October 2006 be obtained.  38 C.F.R. § 3.159(c) (2009); 
see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
There is no indication from the record, however, that the RO 
made efforts to specifically obtain these records.  The 
United States Court of Appeals for Veterans Claims (Court) 
has determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Therefore, additional development in this regard is 
needed.

The Board also notes that the Veteran last underwent a VA 
examination in conjunction with his claims in January 2006, 
more than four years ago.  In light of this lapse in time, 
and the Veteran's complaints of constant pain and numbness in 
the legs during his September 2008 hearing, the Board finds 
that he should be afforded a more contemporaneous VA 
examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (in which the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  A request for records from the East 
Orange VAMC, dated since October 2006, 
should be made.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  The Veteran should then be afforded a 
VA spine examination, conducted by an 
appropriate examiner who has reviewed the 
claims file in conjunction with the 
examination.  

The examiner should conduct range of 
motion testing of the lumbosacral spine 
and comment on the presence and extent of 
any painful motion, functional loss due 
to pain, weakness, excess fatigability, 
additional disability during flare-ups, 
ankylosis, and associated objective 
neurological abnormalities.  The examiner 
should address the frequency and duration 
of any current incapacitating episodes 
(e.g., doctor-prescribed bedrest) 
resulting from the lumbosacral spine 
disability.  With regard to the service-
connected left lower extremity 
radiculopathy, the examiner should 
comment on the degree of severity and 
impairment resulting from this 
disability.  The examiner should also 
comment on the extent to which the 
lumbosacral spine and left lower 
extremity radiculopathy disabilities 
result in occupational impairment.  

All opinions and conclusions must be 
supported by a complete rationale in a 
typewritten report.

3.  Then, the Veteran's claims must be 
readjudicated.  If the determination of 
one or more of these claims remains less 
than fully favorable to the Veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before this case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

